Title: Draft Resolution Appointing a Fast-Day, 12 June 1775
From: Adams, John
To: 


     
      
       ante 12
       June 75
      
     
     Resolved that it be and hereby it is recommended to the Inhabitants of the united Colonies in America of all Denominations That Thursday the 20th day of July next be set apart as a day of public humiliation fasting and prayer, that a total Abstinence from servile labor and recreation be observed and all their religious Assemblies solemnly convened to humble themselves before God under the heavy Judgments felt and threatened, to confess those manifold our manifold sins that have brought them upon us, to implore the forgiveness of Heaven, that a sincere repentance and reformation may influence our future Conduct, that the and that a Blessing of Heaven may descend on the husbandry, Manufactures and other lawful Employments of this people and especially that the Union of these American Colonies in defence of their Just Rights and priviledges (for which hitherto we thank God) may be preserved, confirmed and prospered, that the Continental and Provincial Congresses may be inspired with Wisdom and prudence Concord and firmness, that Great Britain and its Rulers may have their eyes opened to discern the things that shall make for the peace and Happiness of the Nation and all its Connections And that America may soon behold a Gracious interposition of Heaven for the redress of her many Grievances, the restoration of her invaded Liberties, a reconciliation with the parent State upon terms Constitutional and Honourable to them both and the Security of them to the latest posterity.
    